Citation Nr: 1100984	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-32 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for status post laminectomy and 
diskectomy L4-5 with instability of the L4-5 facet joints of the 
lumbar spine.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran was a member of the U.S. Marine Corps Reserves with 
periods of active duty from June 3, 1991, to August 31, 1991; 
June 23, 1992, to September 4, 1992; April 23, 2007 to September 
30, 2007; and January 21, 2009, to January 31, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is necessary for purposes of further development with 
respect to the claim.  The Veteran was afforded a VA spine 
examination in January 2010.  He was diagnosed as having status 
post L4-5 decompression for herniated disc with normal physical, 
asymptomatic scar, and radiographic examination.  The examination 
is inadequate.  

In this regard, the examiner's opinion was to the effect that the 
current low back disorder was not related to a period of active 
service, and in particular not related to injury in August 2007.  
As rationale, the examiner stated that active duty in August 2007 
did cause a short lived, ephemeral exacerbation to the Veteran's 
chronic low back pain; however, the Veteran currently was denying 
significant low back pain and he had no objective deficits on 
physical examination such as decreased motor strength, sensory 
abnormalities, decreased range of motion, or reflex asymmetry.  
On this basis, the examiner opined that the active duty injury in 
August 2007 did not cause permanent disability.  

In this regard, the examiner also noted that to change the 
natural history of the pre-existing low back condition, then a 
high energy injury must have occurred or the Veteran must have 
experienced cumulative micro-trauma over a prolonged time period.  
The examiner noted that service records and private records did 
not document such high energy mechanism injury or physical 
findings consistent with a high energy injury; and the Veteran 
was only on active duty for two months.  On this basis, the 
examiner opined that the Veteran's chronic low back condition was 
not permanently aggravated by active duty service.

In making that opinion, however, the January 2010 VA examiner did 
not consider the Veteran's reports of injury and resultant 
continuity of low back symptoms following a drill weekend 
previously in February 2006.  Given the Veteran's contentions and 
the state of the record, the Board finds that another VA 
examination is necessary to determine whether the Veteran has a 
back disability that was caused or aggravated by military 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
service department and/or records 
custodian(s), to include the National 
Personnel Records Center, with a request 
copies of any outstanding service treatment 
records of the veteran.

2.  Arrange to obtain any additional private 
or VA treatment records not on file for the 
Veteran pertaining to low back disability.  

3.  Schedule the Veteran for an appropriate 
VA examination to determine the nature, 
extent, onset and etiology of any low back 
disability found to be present.  All 
indicated studies should be performed and all 
findings should be reported in detail.  The 
claims files should be made available to and 
reviewed by the examiner.  

The examiner should state whether it is at 
least as likely as not that any low back 
disability found to be present:

(a) is related to or had its onset during a 
period of active duty service; or  
(b) constitutes an increase in disability 
(aggravation) of a preexisting low back 
condition (other than the natural progress of 
the disease) due to either: 
(i) disease or injury in the line of 
duty during active duty or a period of 
active duty for training, or 
(ii) injury in the line of duty during 
any period of inactive duty training, to 
specifically include a weekend drill in 
February 2006.

In offering these opinions, the examiner must 
specifically acknowledge and comment on the 
Veteran's report of continuity of increased 
low back symptoms following a February 2006 
injury during Reserve drill training, and 
subsequent VA and private treatment records 
as they relate to that account.  The 
rationale for all opinions expressed should 
be provided in a legible report.

4.  Then the RO should readjudicate the 
Veteran's appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

